Citation Nr: 0924281	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee laxity, status post right medial meniscus tear 
and arthroscopy.

2.  Entitlement to an increased rating in excess of 10 
percent for chondrocalcinosis, status post right medial 
meniscus tear and arthroscopy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from August 
1969 to November 1970 and from September 1973 to June 1975; 
he served on active duty in the Army from January 1991 to 
March 1991 and from September 1991 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 20.703, the Veteran may request a hearing 
before the Board when submitting the substantive appeal (VA 
Form 9) or any time thereafter, subject to the restrictions 
in 38 C.F.R. § 20.1304 (2008).  See 38 C.F.R. § 20.703.  The 
Veteran submitted a VA Form 9 in April 2006, indicating his 
desire for a Board hearing at a local VA office.  
Subsequently the Veteran indicated his desire for a 
videoconference hearing at the RO.  

By letter dated in March 2009, the Veteran was notified that 
the hearing was scheduled for April 16, 2009.  By letter 
submitted to the Veteran's representative on April 10, 2009 
and received by the RO on April 13, 2009, the Veteran 
requested that the hearing be rescheduled for the following 
month.  The Veteran asked for a rescheduled date because he 
had recently taken off of work for medical appointments in 
the prior three weeks and would have to miss more work for 
medical appointments in the week following the scheduled 
hearing.  Due to this missed time, he felt that also taking 
time off for the hearing on April 16, 2009 would jeopardize 
his job.  There is no indication in the claims folder that 
the RO took note of this request to reschedule the hearing.  
Under 38 C.F.R. § 20.704(c), a request for a change in a 
hearing date may be made at any time up to two weeks prior to 
the scheduled date of the hearing if good cause is shown.  
See 38 C.F.R. § 20.704(c).  However, it does not appear the 
Veteran's request was rejected or even considered; there is 
also nothing in the file that shows the Veteran was notified 
that his request was untimely.  Rather, the mail was 
forwarded to the Board, where it was received on May 11, 
2009.

In this case, the Veteran failed to submit his request for 
postponement of the scheduled hearing within two weeks prior 
to the date of his scheduled hearing.  However, the RO did 
not respond in any fashion to the Veteran's request, 
including determining whether there was good cause to grant 
the postponement or to notify the Veteran that his request 
was untimely and being denied.  In light of the vagueness in 
the regulations regarding the RO's obligations to the Veteran 
when he has submitted a late postponement request prior to 
the hearing, the Board finds that the Veteran should be given 
the benefit of the doubt regarding due process procedures.  
It is apparent from the record that the Veteran desired a 
hearing, requested a postponement, and has not withdrawn his 
request for a hearing before a Veterans Law Judge of the 
Board at the RO.  Rather, he submitted a somewhat untimely 
request for postponement of the April 16, 2009 hearing.  The 
Veteran's request for postponement of the scheduled hearing 
was with good cause under 38 C.F.R. § 20.704, as he appeared 
concerned he would lose his job if he missed work to attend 
the hearing on that date.  Therefore, to ensure full 
compliance with due process requirements, the RO should 
reschedule the requested hearing.  See 38 C.F.R. § 20. 704(c) 
(2008).  

The Veteran is hereby notified that any further request for 
postponement of future hearings scheduled before the Board at 
the RO should be received by the RO no later than two weeks 
before the scheduled hearing date.  If it is not, the Veteran 
should specify the reason(s) why a timely notice of 
postponement could not have been submitted prior to the 
scheduled hearing date, as well as specifying good cause for 
the request for postponement of the hearing.  See 38 C.F.R. § 
20.704(d).

In instances in which the appellant does not submit a timely 
request for postponement of a hearing, he deprives another 
appellant of an opportunity to be scheduled for a hearing, 
because the hearing date and time reserved for this appellant 
cannot then be filled by another appellant.

Accordingly, the case is REMANDED for the following action:

Attempt to reschedule the Veteran for a 
videoconference hearing.  Notify him of 
the exact date, time, and place of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




